Citation Nr: 0830357	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.
.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans'Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran died in September 2005.  An October 2005 death 
certificate lists the causes of death as respiratory arrest, 
brainstem contusion, and head injury secondary to gait 
disturbance.

The appellant contends that the veteran sustained a head 
injury during his period of active service as a result of an 
explosion of a supply ship.  She also claims that, in later 
years, the original head injury led to his development of 
normal pressure hydrocephalus (NPH), and the associated gait 
problems has that caused the fall that led to the veteran's 
death.

The veteran's service personnel records demonstrate that he 
served in the Navy.  In 1945, the veteran was hospitalized 
after a fall where he injured his back.  The service medical 
records immediately after the fall do not specifically state 
that the veteran had a head injury, but indicate that the 
injury prevented the veteran from walking for sometime after 
the fall.  The veteran's service medical records reveal 
frequent complaints of back pain and headaches after the 1945 
fall.  However, it is not clear from a review of the 
veteran's service medical records whether his fall resulted 
in a closed head injury.  The in-service September 1945 Naval 
Hospital report shows that, while the veteran was 
hospitalized after his April 1945 fall, he became hysterical 
and threatened to commit suicide.  In August 1945, he was 
diagnosed with psychosis and organic brain condition. 

Post-service medical records show that the veteran reported 
experiencing two previous head injuries, in a 1945 fall and 
in a 1972 motor vehicle accident, and died after a third 
fall.  The records also show that the veteran experienced a 
multifaceted cognitive decline, despite normal levels of 
consciousness.  The etiology of his dementia was unclear as 
to whether dementia could have resulted from the veteran's 
1945 fall, but was consistent with a diagnosis of NPH.  
According to the records, NPH would account for the veteran's 
dementia, incontinence, and a progressive gait disorder.  
Determination of this diagnosis required further studies, 
such as a large volume spinal tap or possibly a 
radionucleotide cysternography.  

Private medical records indicate that the veteran has had a 
history of abnormal behavior and was diagnosed with 
schizophrenic disorder.  The records state that the veteran's 
main complaint was difficulty walking.  In addition, he had 
problems with his memory, tended to fall backwards, and 
experienced urinary incontinence as well as urgency and 
frequency.  Medical records indicate that the symptoms of 
gait disorder had been progressing since 2000 and that the 
veteran began to use a cane in 2002, and soon thereafter 
began to use a walker.  The record further assessed that the 
veteran had dementia consistent with a diagnosis of NPH.  The 
veteran died in September 2005, and the causes listed on his 
death certificate included his head injury from fall 
immediately prior to his death and gait disturbance.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  It is unclear 
to the Board whether the veteran's in-service fall may have 
resulted in NPH and gait disorder.  Because the veteran's 
service medical records reflect complaints similar to those 
associated with NPH and gait disorder, and as a VA examiner 
has not yet opined as to the relationship between the 
veteran's period of active service and the cause of his 
death, the Board finds that a remand for an etiological 
opinion is necessary in order to fairly decide the merits of 
the appellant's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a qualified VA 
physician to review the claims folder 
and provide an etiological opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the veteran's NPH and 
gait disorder are related to his fall 
and resulting closed head injury in 
service or that they otherwise first 
manifested during his period of 
military service.  The physician should 
also provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that 
the veteran's NPH may be related to his 
service.  The physician should 
specifically address whether it is as 
likely as not that the veteran's 
reported in-service head injury caused 
or contributed to his later development 
of NPH.  Furthermore, the physician 
should determine the approximate onset 
date of NPH.  The claims folder must be 
made available to and reviewed by the 
physician and the report should reflect 
that the claims folder was reviewed.

2.  Then, readjudicate the claim.  If 
action remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

